                                           Case 3:20-cv-01950-RS Document 26 Filed 07/07/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANNETTE NEWTON,                                   Case No. 20-cv-01950-RS (SK)
                                   8                     Plaintiff,
                                                                                           ORDER TO SHOW CAUSE
                                   9              v.

                                  10     DAVITA KIDNEY CARE,                               Regarding Docket No. 24
                                  11                     Defendant.

                                  12           This matter was referred to the undersigned for settlement on June 25, 2020. (Dkt. 23.)
Northern District of California
 United States District Court




                                  13   The Court set a telephonic scheduling conference for July 7, 2020, at 9:00 a.m. (Dkt. 24.) The

                                  14   Court held the telephonic scheduling conference on July 7, 2020, at 9:00 a.m., but counsel for

                                  15   Plaintiff failed to appear.

                                  16           The Court therefore issues this ORDER TO SHOW CAUSE to Plaintiff’s counsel.

                                  17   Counsel must file a response explaining the nonappearance and indicating why sanctions should

                                  18   not issue. The response shall be due no later than July 10, 2020.

                                  19           IT IS SO ORDERED.

                                  20   Dated: July 7, 2020

                                  21                                                   ______________________________________
                                                                                       SALLIE KIM
                                  22                                                   United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
